                                Case 1:18-cv-11328-RA Document 1-1 Filed 12/05/18 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: New York, NY                                                                                IP Address: 209.122.234.129
Total Works Infringed: 40                                                                             ISP: RCN
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           88F141141A30BFF7CE73552E3E170D8D0E470CBF    Blacked Raw         10/06/2018   10/04/2018        10/16/2018      PA0002127787
                                                                             01:37:10
 2           15767B4CF1BDB5ADD8DC3544393A9C265AFAA5B5 Blacked                12/28/2017   12/16/2017        01/24/2018      PA0002101762
                                                                             07:10:35
 3           1D4049513062B062CD16BC94DD23B350354A4D2C    Blacked Raw         02/03/2018   01/27/2018        03/02/2018      PA0002104873
                                                                             04:48:49
 4           1E30CD089A57F0DDC28EA43870B6C93F25DC8498    Blacked Raw         09/22/2018   09/14/2018        11/01/2018      17093717743
                                                                             00:10:10
 5           1E5531EA668F7F8218BE20D6D5BF46FAB3DC5E34    Blacked Raw         09/22/2018   08/30/2018        10/16/2018      PA0002127777
                                                                             01:35:08
 6           21E262CE5356082B3CDE917564BE91B011CB1EF7    Blacked Raw         02/03/2018   12/18/2017        01/23/2018      PA0002101753
                                                                             04:59:15
 7           228CEAE1221ED9D9DD73CB0CBDF21E1D3136C8C1    Blacked Raw         02/03/2018   02/01/2018        02/20/2018      PA0002104206
                                                                             05:19:44
 8           28F94F30A942C1A433243BEF5077E036528DDAF8    Blacked Raw         02/03/2018   11/08/2017        12/04/2017      PA0002097993
                                                                             05:00:30
 9           2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8    Blacked Raw         09/22/2018   08/10/2018        09/05/2018      PA0002135668
                                                                             00:15:15
 10          2D0A58AC281F78D3727962D95C09C7F154AE8142    Blacked Raw         02/03/2018   01/02/2018        01/26/2018      PA0002101761
                                                                             04:49:09
 11          2D9075EBB1F26DF17BDDA3A97A44F322D12AFCB4    Blacked Raw         02/03/2018   01/12/2018        01/23/2018      PA0002101755
                                                                             04:56:04
 12          2F73A144B780B7D386C021B9DFCA2C674931DEE8    Blacked             03/31/2018   03/21/2018        04/12/2018      PA0002091520
                                                                             01:43:54
 13          31148997CD9F0DD687B5322CE359E163DE2BFAA7    Blacked             12/28/2017   12/26/2017        01/24/2018      PA0002101758
                                                                             07:11:12
 14          32746C698A142D414674E13A5EC1C7491E5C2055    Blacked             02/26/2018   02/19/2018        03/02/2018      PA0002104735
                                                                             02:40:19
 15          3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0    Blacked Raw         09/22/2018   08/05/2018        09/01/2018      PA0002119682
                                                                             00:09:19
 16          35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A    Blacked Raw         09/22/2018   07/26/2018        09/01/2018      PA0002119594
                                                                             00:14:30
                           Case 1:18-cv-11328-RA Document 1-1 Filed 12/05/18 Page 2 of 3
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     37169DE42EF502B42C2088D3ECF0802222968CF8   Blacked Raw   09/22/2018   07/31/2018    09/05/2018      PA0002134603
                                                                00:17:50
18     3AF67ADE722E77AF5C23A9FB165F53CADB24E1AC   Blacked Raw   02/03/2018   11/28/2017    01/04/2018      PA0002097446
                                                                05:04:22
19     43AF666D13FBC2B12953D257F6CA4935FC3CD7B5   Blacked Raw   02/03/2018   01/07/2018    01/24/2018      PA0002101759
                                                                04:51:52
20     50759CA5CFAA4ED7A53C06CF8F524D21691C6587   Blacked       10/05/2017   09/27/2017    10/10/2017      PA0002057451
                                                                21:22:47
21     57D55CF2E1C375BBFAB76A1226219452189BF550   Blacked Raw   02/03/2018   12/03/2017    01/04/2018      PA0002097460
                                                                04:57:43
22     5D16EC2FE6C9F9FA9F5476C90525208D413532F1   Blacked       08/23/2018   06/29/2018    07/26/2018      PA0002112160
                                                                23:05:01
23     628B68825D76E58E7D4FD13905CECE3D6CAFF612   Blacked       08/23/2018   08/18/2018    09/05/2018      PA0002135664
                                                                23:03:01
24     6671533EE8277923DF4254534389F8630C5BF901   Blacked       12/22/2017   11/16/2017    11/21/2017      PA0002098042
                                                                01:22:31
25     739EB8A76A0350F7CA58F6464551E732BCED35C1   Blacked Raw   02/03/2018   11/03/2017    12/04/2017      PA0002098024
                                                                05:11:07
26     763A6FC5F201546394575CD7601D8C2D7DBD3AE7   Blacked Raw   09/22/2018   09/04/2018    11/01/2018      17093718081
                                                                00:12:58
27     7AA9EE0B623B3876BDBBB4854D311BA014697009   Blacked       12/22/2017   11/11/2017    11/27/2017      PA0002098000
                                                                05:08:56
28     8380829FBFACEF0EE48B37AF15910E96A5E8329C   Blacked Raw   02/03/2018   12/23/2017    01/15/2018      PA0002099706
                                                                04:51:25
29     83B2F9CA22105C972F55D81AEFE628606713A3F4   Blacked Raw   09/22/2018   08/25/2018    10/16/2018      PA0002127783
                                                                00:13:39
30     83E5CC90978D29577233ED709F7716D44CA1DC25   Blacked       04/20/2018   04/10/2018    05/23/2018      PA0002101304
                                                                03:39:54
31     87894E3FA489B812EA1EDF9CCFE61C6FABBFFFED   Blacked       12/22/2017   12/01/2017    01/04/2018      PA0002097436
                                                                05:39:37
32     963232B05435B68AAF26F8CA9D942BB02B953191   Blacked Raw   02/03/2018   11/13/2017    11/30/2017      PA0002098039
                                                                05:16:35
33     A89525172FC31E96791A5091366B3B562DA0B84A   Blacked Raw   09/22/2018   08/15/2018    09/01/2018      PA0002119585
                                                                00:14:16
34     A9FF16CDC03C1B6ED730F17446185E2DDDDC0812   Blacked Raw   09/22/2018   09/09/2018    10/16/2018      PA0002127792
                                                                00:16:10
                          Case 1:18-cv-11328-RA Document 1-1 Filed 12/05/18 Page 3 of 3
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     BE3C7E08A25F7E1BAB1ADBA3B168C1BF40ABB688   Blacked Raw   02/03/2018   12/28/2017   01/24/2018      PA0002101763
                                                                05:03:02
36     BF0780F2FFDA83874CCA51107D499AED2E52AD92   Blacked Raw   02/03/2018   12/08/2017   01/02/2018      PA0002097423
                                                                05:15:29
37     C8C2E5C41A5FD8B5D3E13C55DFEE59A6382FD068   Blacked       12/22/2017   11/26/2017   01/04/2018      PA0002069346
                                                                02:09:31
38     CD6294A1E374A9314470B69751116A79B32C1E56   Blacked Raw   02/03/2018   11/18/2017   01/02/2018      PA0002068867
                                                                05:03:58
39     E10259BB09AFE9410D944641E94048900ADEF0F2   Blacked       12/22/2017   12/11/2017   01/04/2018      PA0002097429
                                                                01:22:20
40     F32C31E4B99A1FD318098B5330FCF39BC3CAA4F3   Blacked       03/31/2018   03/26/2018   04/12/2018      PA0002091525
                                                                03:29:32
